


PERFORMANCE SHARE AWARD AGREEMENT
(2005 Long-Term Incentive Plan)


This PERFORMANCE SHARE AWARD AGREEMENT (this “AGREEMENT”) is made to be
effective as of ________, 20___ (the “GRANT DATE”), by and between Abercrombie &
Fitch Co., a Delaware corporation (the “COMPANY”), and __________, an employee
of the COMPANY (the “PARTICIPANT”).
WITNESSETH:
WHEREAS, pursuant to the provisions of the 2005 Long-Term Incentive Plan of the
COMPANY (the “PLAN”), the Compensation Committee (the “COMMITTEE”) of the Board
of Directors of the COMPANY (the “BOARD”) administers the PLAN; and
WHEREAS, the COMMITTEE has determined that the PARTICIPANT should be granted
rights to earn a target number of shares of Class A Common Stock, $0.01 par
value (the “COMMON SHARES”), of the COMPANY equal to __________, (_______) (such
rights, the “AWARD”), subject to the restrictions, conditions and other terms
set forth in this AGREEMENT;
NOW, THEREFORE, in consideration of the premises, the parties hereto make the
following agreement, intending to be legally bound thereby:
1.    Grant of AWARD. The COMPANY hereby grants to the PARTICIPANT an AWARD with
a target number of shares (the “TARGET AWARD”) equal to __________, (_______)
COMMON SHARES (subject to adjustment as provided in Section 11(c) of the PLAN
and Section 5(E) of this AGREEMENT, if applicable). The AWARD represents the
right to earn up to 200% of the target number of COMMON SHARES subject to the
AWARD, subject to the restrictions, conditions and other terms set forth in this
AGREEMENT.
2.    Terms and Conditions of the AWARD.
(A)    EARNED UNITS. The issuance of COMMON SHARES pursuant to this AGREEMENT
shall be subject to the COMPANY's achievement with respect to the ADJUSTED EPS
goals set forth in the table below. If ADJUSTED EPS for the fiscal year _____
does not equal or exceed the THRESHOLD performance level set forth in the table
below, the AWARD and the PARTICIPANT'S right to receive any COMMON SHARES
pursuant to this AGREEMENT shall expire and be forfeited without payment of any
additional consideration, effective as of the last day of fiscal year _____.
Subject to the foregoing, the number of “EARNED UNITS” for purposes of this
AGREEMENT shall be determined in accordance with the following schedule:


Performance Level
FY ____ ADJUSTED EPS Required to Achieve Performance Level
% of TARGET AWARD Earned
THRESHOLD
$x.xx
50%
TARGET
$x.xx
100%
MAXIMUM
$x.xx
200%

In the event that actual ADJUSTED EPS is between the THRESHOLD and TARGET, or
TARGET and MAXIMUM performance levels, linear interpolation will be used to
determine the number of EARNED UNITS. Any portion of the TARGET AWARD not earned
based upon the actual achievement of ADJUSTED EPS shall expire and be forfeited
without payment of any additional consideration, effective as of the last




--------------------------------------------------------------------------------




day of fiscal year _____. The achievement of the performance objective(s) set
forth in this Section 2(A) (and the extent or lack thereof) shall be evidenced
by the COMMITTEE's written certification.
For purposes of this Section 2(A), the term “ADJUSTED EPS” means the COMPANY's
Net Income per Share from Continuing Operations before Extraordinary Items
(Diluted), as reported in the COMPANY's annual report on Form 10-K for the
applicable fiscal year, adjusted to exclude the impact of charges for
impairments and write-downs of store-related long-lived assets, trademarks and
goodwill, net charges related to store closures and lease exits or other
restructuring programs, any legal settlement in excess of $3 million, the impact
of acquisitions or divestitures, and changes in accounting principles, as
certified by the COMMITTEE.
(B)    RESTRICTED PERIOD. Except as provided under Sections 3 and 4 of this
AGREEMENT, the period of restriction (the “RESTRICTED PERIOD”), after which the
EARNED UNITS shall become vested and no longer be subject to forfeiture to the
COMPANY shall lapse according to the following schedule (each of the dates
described in this Section 2(B) a “VESTING DATE”):
(i)    the RESTRICTED PERIOD shall lapse as to one-third of the EARNED UNITS
(subject to adjustment as provided in Section 11(c) of the PLAN), and such
EARNED UNITS shall become vested on the “FIRST VESTING DATE” which shall be
defined as the later of (1) the first anniversary of the GRANT DATE; or (2) the
first anniversary of the date on which the PARTICPANT signs the Non-Competition
and Non-Solicitation Agreement for which all or part of the consideration is
formed by the grant of AWARDS covered by this AGREEMENT, (the “NON-COMPETE”),
provided the PARTICIPANT is employed by the COMPANY or a subsidiary of the
COMPANY on such date;
(ii)    the RESTRICTED PERIOD shall lapse as to an additional one-third of the
EARNED UNITS (subject to adjustment as provided in Section 11(c) of the PLAN),
and such EARNED UNITS shall become vested, on the second anniversary of the
FIRST VESTING DATE, provided the PARTICIPANT is employed by the COMPANY or a
subsidiary of the COMPANY on such date; and
(iii)    the RESTRICTED PERIOD shall lapse as to an additional one-third of the
EARNED UNITS (subject to adjustment as provided in Section 11(c) of the PLAN),
and such EARNED UNITS shall become vested, on the third anniversary of the FIRST
VESTING DATE, provided the PARTICIPANT is employed by the COMPANY or a
subsidiary of the COMPANY on such date.
(C)    Non-Transferability of AWARD. The AWARD and any EARNED UNITS may not be
transferred, assigned, pledged or hypothecated (whether by operation of law or
otherwise) by the PARTICIPANT, except as provided by will or by the applicable
laws of descent and distribution, and the AWARD and any EARNED UNITS shall not
be subject to execution, attachment or similar process.
(D)    Lapse of RESTRICTED PERIOD. Upon the lapse of the RESTRICTED PERIOD
applicable to any EARNED UNITS, as promptly as is reasonably practicable, and in
no case later than March 15th of the year after the year the RESTRICTED PERIOD
lapses, COMMON SHARES shall be issued to the PARTICIPANT and the COMPANY shall
deliver a stock certificate or other appropriate documentation evidencing the
number of COMMON SHARES of the COMPANY issued in settlement of such vested
EARNED UNITS to the PARTICIPANT (with each EARNED UNIT representing the right to
receive one COMMON SHARE).
(E)    Tax Withholding. The COMPANY shall have the right to require the
PARTICIPANT to remit to the COMPANY an amount sufficient to satisfy any
applicable federal, state and local tax




--------------------------------------------------------------------------------




withholding requirements in respect of the settlement of the AWARD. These tax
withholding requirements may be satisfied in one of several ways, including:
(i)    The PARTICIPANT may give the COMPANY cash equal to the amount required to
be withheld or tender COMMON SHARES of the COMPANY already owned by the
PARTICIPANT by actual delivery of the already-owned COMMON SHARES and having a
fair market value (based on the opening sale price of the COMMON SHARES as
reported on the New York Stock Exchange or, if the COMMON SHARES are not traded
on the New York Stock Exchange, “fair market value” as defined in the PLAN) on
the date of settlement equal to the amount required to be withheld; or
(ii)    The COMPANY may withhold COMMON SHARES otherwise deliverable upon
settlement of the AWARD having a fair market value (based on the opening sale
price of the COMMON SHARES as reported on the New York Stock Exchange or, if the
COMMON SHARES are not traded on the New York Stock Exchange, “fair market value”
as defined in the PLAN) on the date of settlement equal to the amount required
to be withheld (but only to the extent of the minimum amount that must be
withheld to comply with applicable state, federal and local income, employment
and wage tax laws).
(F)    Rights as Holder of AWARD. With respect to this AWARD, the PARTICIPANT
shall have no rights as a stockholder of the COMPANY (including the right to
vote or receive dividends) with respect to any COMMON SHARES of the COMPANY
until the date of issuance to the PARTICIPANT of a certificate or other evidence
of ownership representing such COMMON SHARES in settlement thereof. In addition,
dividend equivalents will not be paid or payable with respect to the COMMON
SHARES and/or EARNED UNITS subject to this AGREEMENT.
3.    Change of Control. Unless the BOARD or COMMITTEE provides otherwise prior
to a “Change of Control” (as such term is defined in the PLAN), upon a Change of
Control, Section 9 of the PLAN shall govern the treatment of the AWARD. For the
avoidance of doubt, the performance period under this AGREEMENT for purposes of
Section 9(b) of the PLAN shall be fiscal year _____. Notwithstanding anything in
Section 9(b) of the PLAN to the contrary, for all purposes under this AGREEMENT,
in the event of a Change of Control, the ADJUSTED EPS goal shall be deemed to
have been achieved, as of the date of the Change of Control, at the target level
of performance.
4.    Effect of Termination of Employment.
(A)    The grant of the AWARD shall not confer upon the PARTICIPANT any right to
continue in the employment of the COMPANY or any of its subsidiaries or
interfere with or limit in any way the right of the COMPANY or any of its
subsidiaries to modify the terms of or terminate the employment of the
PARTICIPANT at any time in accordance with applicable law and the COMPANY's or
the subsidiary's governing corporate documents.
(B)    Except as the COMMITTEE may at any time provide, if the employment of the
PARTICIPANT with the COMPANY and its subsidiaries is terminated for any reason
other than death, “retirement” or “total disability” (as defined below) prior to
the lapsing of the RESTRICTED PERIOD applicable to the AWARD and/or any EARNED
UNITS, such AWARD and/or EARNED UNITS shall be forfeited to the COMPANY.
(C)    If the PARTICIPANT becomes totally disabled prior to the lapsing of the
RESTRICTED PERIOD applicable to any EARNED UNITS, such RESTRICTED PERIOD shall
immediately lapse and the EARNED UNITS (or, if prior to the end of the _____
fiscal year, the TARGET AWARD) shall become fully vested.




--------------------------------------------------------------------------------




(D)    If the PARTICIPANT dies while employed by the COMPANY or one of its
subsidiaries prior to the lapsing of the RESTRICTED PERIOD applicable to any
EARNED UNITS, such RESTRICTED PERIOD shall immediately lapse and the EARNED
UNITS (or, if prior to the end of the _____ fiscal year, the TARGET AWARD) shall
become fully vested.
(E)    If the PARTICIPANT retires from employment with the COMPANY at or after
attaining the age of 65 (such termination of employment a “retirement”) prior to
the lapsing of the RESTRICTED PERIOD applicable to any EARNED UNITS, the number
of EARNED UNITS that would have vested during the twelve months following such
retirement had the PARTICIPANT remained employed by the COMPANY (and, if such
termination occurs prior to the end of fiscal year _____, based upon the actual
achievement of the ADJUSTED EPS goal over the full fiscal year) shall become
immediately vested (or, if such termination occurs prior to the end of fiscal
year _____, shall become immediately vested upon the COMMITTEE's written
certification of the achievement of the ADJUSTED EPS goal (and the extent
thereof)) and any remaining EARNED UNITS and/or portion of the AWARD shall be
forfeited to the COMPANY .
(F)    For purposes of this AGREEMENT, “total disability” shall have the
definition set forth in the Abercrombie & Fitch Co. Long-Term Disability
Program, which definition is incorporated herein by reference.
5.    Forfeiture of AWARD.
(A) The AWARD and any EARNED UNITS shall be subject to the following additional
forfeiture conditions, to which the PARTICIPANT, by accepting the AWARD, agrees.
If any of the events specified in Section 5(B)(i), (ii), (iii) or (iv) occurs (a
“FORFEITURE EVENT”), the following forfeiture will result:
(i)     the AWARD and any EARNED UNITS held by the PARTICIPANT and not then
settled will be immediately forfeited and canceled upon the occurrence of the
Forfeiture Event; and
(ii)     The PARTICIPANT will be obligated to repay to the Company, in cash,
within five business days after demand is made therefor by the Company, the
total amount of “AWARD GAIN” (as defined below) realized by the PARTICIPANT upon
each settlement of the AWARD that occurred on or after (x) the date that is
_______ months prior to the occurrence of the FORFEITURE EVENT, if the
FORFEITURE EVENT occurred while the PARTICIPANT was employed by the COMPANY or a
subsidiary or affiliate, or (y) the date that is ______ months prior to the date
the PARTICIPANT's employment by the COMPANY or a subsidiary or affiliate
terminated, if the FORFEITURE EVENT occurred after the PARTICIPANT ceased to be
so employed. For purposes of this Section, the term “AWARD GAIN” shall mean, in
respect of any settlement of the AWARD granted to the Participant, the Fair
Market Value of the cash or COMMON SHARES paid or payable to the Participant
(regardless of any elective deferrals).
(B)     The forfeitures specified in Section 5(A) will be triggered upon the
occurrence of any one of the following FORFEITURE EVENTS at any time during
PARTICIPANT' employment by the COMPANY or a subsidiary or affiliate, or during
the _______ month period following termination of such employment:
(i)     PARTICIPANT, acting alone or with others, directly or indirectly, (I)
engages, either as employee, employer, consultant, advisor, or director, or as
an owner, investor, partner, or stockholder unless PARTICIPANT's interest is
insubstantial, in any business in an area or region in which the COMPANY
conducts business at the date the event occurs, which is directly in competition
with a business then conducted by the COMPANY or a subsidiary or affiliate; (II)
induces any customer or supplier of the COMPANY or a subsidiary or affiliate,
with which the COMPANY or a subsidiary or




--------------------------------------------------------------------------------




affiliate has a business relationship, to curtail, cancel, not renew, or not
continue his or her or its business with the COMPANY or any subsidiary or
affiliate; or (III) induces, or attempts to influence, any employee of or
service provider to the COMPANY or a subsidiary or affiliate to terminate such
employment or service. The COMMITTEE shall, in its discretion, determine which
lines of business the COMPANY conducts on any particular date and which third
parties may reasonably be deemed to be in competition with the COMPANY. For
purposes of this Section 5(B)(i), an PARTICIPANT's interest as a stockholder is
insubstantial if it represents beneficial ownership of less than five percent of
the outstanding class of stock, and a PARTICIPANT's interest as an owner,
investor, or partner is insubstantial if it represents ownership, as determined
by the COMMITTEE in its discretion, of less than five percent of the outstanding
equity of the entity;
(ii)     PARTICIPANT discloses, uses, sells, or otherwise transfers, except in
the course of employment with or other service to the COMPANY or any subsidiary
or affiliate, any confidential or proprietary information of the COMPANY or any
subsidiary or affiliate, including but not limited to information regarding the
COMPANY's current and potential customers, organization, employees, finances,
and methods of operations and investments, so long as such information has not
otherwise been disclosed to the public or is not otherwise in the public domain
(other than by PARTICIPANT's breach of this provision), except as required by
law or pursuant to legal process, or PARTICIPANT makes statements or
representations, or otherwise communicates, directly or indirectly, in writing,
orally, or otherwise, or takes any other action which may, directly or
indirectly, disparage or be damaging to the COMPANY or any of its subsidiaries
or affiliates or their respective officers, directors, employees, advisors,
businesses or reputations, except as required by law or pursuant to legal
process;
(iii)     PARTICIPANT fails to cooperate with the COMPANY or any subsidiary or
affiliate in any way, including, without limitation, by making himself or
herself available to testify on behalf of the COMPANY or such subsidiary or
affiliate in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, or otherwise fails to assist the COMPANY or
any subsidiary or affiliate in any way, including, without limitation, in
connection with any such action, suit, or proceeding by providing information
and meeting and consulting with members of management of, other representatives
of, or counsel to, the COMPANY or such subsidiary or affiliate, as reasonably
requested; or
(iv)    PARTICIPANT, during the period he or she is employed by the COMPANY and
for _______ months thereafter (the “NON-SOLICITATION PERIOD”), alone or in
conjunction with another party, (I) interferes with or harms, or attempts to
interfere with or harm, the relationship of the COMPANY with any person who at
any time was a customer or supplier of the COMPANY or otherwise had a business
relationship with the COMPANY; (II) hires, solicits for hire, aids in or
facilitates the hire, or causes to be hired, either as an employee, contractor
or consultant, any person who is currently employed, or was employed at any time
during the six (6) month period prior thereto, as an employee, contractor or
consultant of the COMPANY.
 
(C)     The COMMITTEE may, in its discretion, waive in whole or in part the
COMPANY's right to forfeiture under this Section 5, but no such waiver shall be
effective unless evidenced by a writing signed by a duly authorized officer of
the COMPANY.
(D)     In addition to the above, PARTICIPANT agrees that any of the conduct
described in Section 5(B)(ii) and (iv) would result in irreparable injury and
damage to the COMPANY for which the COMPANY would have no adequate remedy at
law. PARTICIPANT agrees that in the event of such occurrence or any threat
thereof, the COMPANY shall be entitled to an immediate injunction and
restraining order to prevent such conduct and threatened conduct and/or
continued conduct by PARTICIPANT and/or




--------------------------------------------------------------------------------




any and all persons and/or entities acting for and/or with PARTICIPANT, and
without having to prove damages and to all costs and expenses incurred by the
COMPANY in seeking to enforce its rights under this AGREEMENT. These remedies
are in addition to any other remedies to which the COMPANY may be entitled at
law or in equity. PARTICIPANT agrees that the covenants of PARTICIPANT contained
in Section 5(B) are reasonable.
(E)    If the Committee determines that the earlier determination as to the
achievement of any performance goal hereunder was based on incorrect data and
that in fact the performance goal had not been achieved or had been achieved to
a lesser extent than originally determined and a number of the EARNED UNITS
would not have been granted, earned and/or vested, given the correct data, then
(i) the aggregate number of COMMON SHARES subject to the TARGET AWARD set forth
in Section 1 above, and/or the aggregate number of EARNED UNITS earned
hereunder, shall be reduced by such number of EARNED UNITS that would not have
been granted, earned and/or vested (such EARNED UNITS, the “EXCESS UNITS”), (ii)
any EXCESS UNITS that have not yet vested in accordance with the terms of this
AGREEMENT shall be forfeited and (iii) any COMMON SHARES received upon
settlement of vested EXCESS UNITS (or if such COMMON SHARES were disposed of the
cash equivalent) shall be returned to the COMPANY as provided by the COMMITTEE.
6.    PLAN as Controlling; PARTICIPANT Acknowledgments. All terms and conditions
of the PLAN applicable to the AWARD which are not set forth in this AGREEMENT
shall be deemed incorporated herein by reference. In the event that any term or
condition of this AGREEMENT is inconsistent with the terms and conditions of the
PLAN, the PLAN shall be deemed controlling. The PARTICIPANT acknowledges receipt
of a copy of the PLAN. The PARTICIPANT also acknowledges that all decisions,
determinations and interpretations of the COMMITTEE in respect of the PLAN, this
AGREEMENT and the RESTRICTED STOCK UNITS shall be final, conclusive and binding
on the PARTICIPANT, all other persons interested in the PLAN and stockholders.
7.    Governing Law. To the extent not preempted by federal law, this AGREEMENT
shall be governed by and construed in accordance with the laws of the State of
Delaware, except with respect to provisions relating to the covenants set forth
in Section 5 hereof, which shall be governed by the laws of Ohio.
8.    Rights and Remedies Cumulative. All rights and remedies of the COMPANY and
of the PARTICIPANT enumerated in this AGREEMENT shall be cumulative and, except
as expressly provided otherwise in this AGREEMENT, none shall exclude any other
rights or remedies allowed by law or in equity, and each of said rights or
remedies may be exercised and enforced concurrently.
9.    Captions. The captions contained in this AGREEMENT are included only for
convenience of reference and do not define, limit, explain or modify this
AGREEMENT or its interpretation, construction or meaning and are in no way to be
construed as a part of this AGREEMENT.
10.    Severability. If any provision of this AGREEMENT or the application of
any provision hereof to any person or any circumstance shall be determined to be
invalid or unenforceable, then such determination shall not affect any other
provision of this AGREEMENT or the application of said provision to any other
person or circumstance, all of which other provisions shall remain in full force
and effect, and it is the intention of each party to this AGREEMENT that if any
provision of this AGREEMENT is susceptible of two or more constructions, one of
which would render the provision enforceable and the other or others of which
would render the provision unenforceable, then the provision shall have the
meaning which renders it enforceable.




--------------------------------------------------------------------------------




11.    Number and Gender. When used in this AGREEMENT, the number and gender of
each pronoun shall be construed to be such number and gender as the context,
circumstances or its antecedent may require.
12.    Entire Agreement. This AGREEMENT, including the PLAN incorporated herein
by reference, and the NON-COMPETE, constitutes the entire agreement between the
COMPANY and the PARTICIPANT in respect of the subject matter of this AGREEMENT,
and this AGREEMENT supersedes all prior and contemporaneous agreements between
the parties hereto in connection with the subject matter of this AGREEMENT. No
officer, employee or other servant or agent of the COMPANY, and no servant or
agent of the PARTICIPANT, is authorized to make any representation, warranty or
other promise not contained in this AGREEMENT. Other than as set forth in
Section 11(e) of the Plan, no change, termination or attempted waiver of any of
the provisions of this AGREEMENT shall be binding upon either party hereto
unless contained in a writing signed by the party to be charged.
13.    Successors and Assigns of the COMPANY. The obligations of the COMPANY
under this AGREEMENT shall be binding upon any successor corporation or
organization resulting from the merger, consolidation or other reorganization of
the COMPANY, or upon any successor corporation or organization succeeding to
substantially all of the assets and businesses of the COMPANY.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the COMPANY has caused this AGREEMENT to be executed by its
duly authorized officer, and the PARTICIPANT has executed this AGREEMENT, in
each case effective as of the GRANT DATE.
 
 
 
COMPANY:
 
 
 
ABERCROMBIE & FITCH CO.
 
 
 
 
 
 
 
By:__________________________
 
 
 
Its: _________________________
 
 
 
Title:_______________________
 
 
 
 
 
 
 
PARTICIPANT
 
 
 
_____________________________
 
 
 
Printed Name: _________________
 
 
 
Address:
 
 
 
_____________________________
 
 
 
_____________________________
 
 
 
_____________________________





